Grace, J.
(dissenting). This appeal is from a judgment convicting the defendant of the alleged crime of making false statements or entries of the books of a banking corporation. As we view the case, there is in law no proper or legal information, and hence there could be no judgment, nor did the court have authority or power to pass sentence, and this is our opinion, for two reasons: First, the information does not, in law, charge any offense; second, it attempts to charge three seperate and distinct crimes.
In order to understand fully the fatal defects of the information, it should be set forth in full. Excluding title, it is as follows:
“To the District Court in and for Said County.
“James A. Manly, State’s attorney in and for the said county of Eddy and state of North Dakota, in the name and by the authority of *572the state of North Dakota, informs this court that heretofore, to wit, on the 23 d. day of August, in the year* of our Lord one thousand nine hundred and seventeen, at the county of Eddy in the state of North Dakota, one E. R. Davidson, late of the county of Eddy and state aforesaid, did commit the crime of subscribing and making a false statement and entry in the books of a banking association, committed in the manner following, to wit:
“Count 1: That at the said time and place the said defendant was an officer, to wit, the cashier of the Farmers & Merchants Bank, a banking association organized and doing business under and by virtue of the banking laws of the state of North Dakota; that at the said time and place the said defendant, being an officer of the said bank aforesaid, did wilfully, unlawfully, knowingly, and feloniously, in the books of the said Farmers and Merchants Bank, subscribe and make a false statement and entry, to wit, a certain statement and entry contained in the books of the said Farmers & Merchants Bank, kept in the regular course of business by said bank, said entry being contained in a certain record books of said bank, commonly known as the 'Daily Statement and General Ledger,’ of the date of August 23, 1917, which said entry purported to contain upon its face a statement of the total amount of certificate of deposit checks outstanding at the close of business on August 23, 1917, said statement and entry being contained under the head of Certificate of Deposit Checks Outstanding, showed the total sum thereof to be $342,090.46; whereas, in truth and in fact the said sum of $342,090.46 was not the total amount of certificate of deposit checks outstanding as a liability of said bank on said date, but excluded from the said sum of $342,090.46 was the sum of $11,995, which said sum consisted of certificate of deposit No. 5465, drawn against the assets of the Farmers & Merchants Bank on the 23d of August, 1917, in the sum of $7,340.30, payable to James E. Renferew, which said certificate of deposit was falsely entered by the defendant upon the records of the said bank and included in the said statement and entry of $342,090.46, as $340.30; whereas, in truth and in fact the said certificate of deposit No. 5465 was issued to James E. Renferew by the defendant in the actual amount of $7,340.30; and certificate of deposit No. 5425, drawn against the Farmers & Merchants Bank by the defendant on the 1st of August, 1917, payable to W. A. Gordon, which said *573certificate of deposit was falsely entered by tbe defendant upon tbe records of the said bank and included in the said statement and entry of $342,090.46 as $5; whereas, in truth and in fact the said certificate of deposit No. 5425 was issued to W. A. Gordon, drawn upon the Farmers and Merchants Bank by the defendant, in the actual sum of $5,000, which said certificates of deposit, No. 5465 and No. 5425, respectively, contained a total of at least $11,995 not shown in, or contained by, and excluded from, the statement and entry of $342,090.46 of said bank, purporting to be the total certificate of deposit checks outstanding for August 23, 1917; that the said statement and entry in the amount of $342,090.46 was, by the defendant, falsely made to appear as the total amount of certificate of deposit checks of said bank outstanding on said date; that the said sum of $342,090.46 was not on the 23d of August, 1917, and has not been since the 1st of August, 1917, the total amount of certificate of deposit checks outstanding as a liability of the Farmers & Merchants Bank, but that said sum of $342,090.-46 was on the 23d of August, 1917, at least $11,995 more than the statement and entry of $342,090.46 contained in the General Ledger, purporting to be the total amount of outstanding certificate of deposit checks for said date. >
“Count 2: That at the said time and place the said defendant was an officer, to wit, the cashier of the Farmers & Merchants Bank, a banking association organized and doing business under and by virtue of the banking laws of the state of North Dakota; that at the said time and place the said defendant, being an officer of the said bank aforesaid, did wilfully, unlawfully, knowingly, and feloniously, in the books of the said Farmers & Merchants Bank, subscribe and make a false statement and entry, to wit, a certain statement and entry contained in the books of the said Farmers and Merchants Bank, kept in the regular course of business of said bank, said entry being contained in a certain record book of said bank commonly known as the ‘Daily Statement and General Ledger,’ of the date of August 23, 1917, which said entry purported to contain upon its face a statement of the total amount of certificate of deposit checks outstanding at the close of business on August 23, 1917, which statement and entry being contained under the head of ‘Certificate of Deposit Checks Outstanding,’ showed the total sum thereof to be $342,090.46; whereas, in truth and in fact, the said sum of $342,090.46 *574was not the total amount of certificate of deposit checks outstanding as a liability of said bank on the said date, but excluded from the said sum of $342,090.46 was the sum of $7,000, which said sum consisted of and was included in certificate of deposit No. 5465, drawn against the Farmers & Merchants Bank by the defendant on the 23d of August, 1917, payable to James E. Benferew, which said certificate of deposit was falsely entered, by the defendant upon the records of said bank, and included in the said statement and entry of $342,090.46 as $340.30; whereas, in truth and in fact, certificate of deposit No. 5465, drawn upon the Farmers & Merchants Bank, was-issued to James E. Benferew by the defendant in the actual amount of $7,340.30, which said certificate of deposit No. 5465 contained the sum of $7,000 not shown in, or contained by, and excluded from, the sum of $342,090.46, purporting to be the statement and entry showing the total amount of certificate of deposit checks outstanding for August 23, 1917; that the said statement and entry in the amount of $342,090.46 was, by the defendant, falsely made to appear as the total amount of certificate of deposit checks of said bank outstanding on said date; that the said sum of $342,090.46 was not on the 23d of August, 1917, the total amount of certificate of deposit checks outstanding as a liability of the Farmers & Merchants Bank, but that said sum of $342,090.46 was on the 23d of August, 1917, at least $7,000 more than the statement and entry of $342,090.46, contained in the General Ledger, purporting to be the total amount of outstanding certificate of deposit checks for said date.
“Count 3: That at the said time and place the said defendant was > an officer, to wit, the cashier of the Farmers & Merchants Bank, a banking association organized and doing business under and by virtue of the banking laws of the state of North Dakota; that at the said time and place the said defendant, being an officer of the said bank aforesaid, did wilfully, unlawfully, knowingly, and feloniously, in the books of the said Farmers & Merchants Bank, subscribe and make a false statement and entry, to wit, a certain statement and entry contained in the books of the said Farmers & Merchants Bank, kept in the regular course of business by said bank, said entry being contained in a certain record book of said bank, commonly known as the ‘Daily Statement and General Lndger,’ of the date of August 23, 1917, which said entry purported to contain upon its face a statement of the total amount of *575certificate of deposit checks outstanding at the close of business on August 23, 1917, said statement and entry being contained under the head of 'Certificate of Deposit Checks Outstanding,’ showed the total sum thereof to be $342,090.46; whereas, in truth and in fact, the said sum of $342,090.46 was not the total amount of certificate ■of deposit cheeks outstanding, as a liability of said bank on said date, but excluded from the said sum of $342,090.46 was the sum of $4,995, which said sum consisted of certificate of deposit No. 5425, drawn against the assets of the Farmers & Merchants Bank on the 1st of August, 1917, in the sum of .$5,000, payable to W. A. Gordon, which said certificate of deposit was falsely entered by the defendant upon the records of the said bank and included in the said statement and entry of $342,090.46 as $5; whereas, in truth and in fact, the said certificate of deposit No. 5425 was drawn upon the Farmers & Merchants Bank and issued to W. A. Gordon by the defendant in the actual sum of $5,000, which said certificate of deposit No. 5425 contained $4,995 not shown in, or contained by, and excluded from, the statement and entry of $342,090.46, purporting to be the total amount of certificate of deposit checks outstanding for August 23, 1917; that the said statement and entry in the amount of $342,090.46 was by the defendant falsely made to appear as the total amount of certificate of deposit checks of said bank outstanding on said date; that the said sum of $342,090.46 was not on the 23d of August, 1917, and has not been since the 1st of August, 1917, the total amount of certificate of deposit chocks outstanding as a liability of the Farmers & Merchants Bank, but .that said sum of $342,090.46 was on the 23d of August, 1917, at least $4,995 more than the statement and entry of $342,090.46 contained in the Daily Statement and General Ledger, purporting to be the total amount of outstanding certificate of deposit checks for said date.
“This against the peace and dignity of the state of North Dakota and contrary to the form of the statutes in such cases made and provided.
“Dated this 11th day of February, 1920.
“James A. Manly,
“State’s Attorney in and for Eddy County, North Dakota.”
Section 10,688, Comp. Laws 1913, provides that “the information or the indictment must charge but one offense, but the same offense may be set forth in different forms or degrees, under different counts; and *576when the offense may be committed by the use of different means, the means may be alleged in the alternative in the same count.”
The merest inspection of the foregoing information will disclose that it charges three separate and distinct offenses, and, for this reason, the information is wholly bad and will not support a judgment. State v. Smith, 2 N. D. 515, 52 N. W. 320.
The mode of pleading adopted in charging the commission of the various crimes set forth in the information is similar to that which obtains in tho Federal court, where such proceeding is in use, authorized by the Federal statute. Such mode of pleading, however, can have no application in our state court, for the information here must be in accordance with the provisions of § 10,688, supra, and must charge but one offense. It cannot be disputed but that the information under consideration charges three distinct crimes. It is impossible, in such condition, for defendant to know, from the verdict of the jury, of which of the three he was convicted. It is certain, however, that he was charged with, and tried for, the commission of three separate and distinct offenses.
The information is wholly bad, for the. reason that it charges no crime. It was evidently intended, by it, to charge an offense under chapter 57, Session Laws of 1915, which provides: “Every officer, agent, or clerk, of any association, organized under this chapter, who wilfully and knowingly subscribes or makes any false statements or entries in the books of such association, or knowingly subscribes or exhibits any false papers with intent to deceive any person authorized to examine as to the condition of such association, or wilfully subscribes or makes false reports, shall be punished by imprisonment in the state penitentiary, not less than one nor execceding ten years, or in the county jail not exceeding one year, or by a fine not exceeding $10,000, or by both such fine and imprisonment.”
It is not alleged in the information, in charging either of the three separate offenses, that any false entries were made in the books of the corporation there mentioned, with intent to deceive any person authorized to examine as to the condition of such association. It is clear that, if such an entry were made, but with no intent to deceive anyone, it would be no crime. If it were otherwise, one making a false entry, though innocently, might be just as liable to prosecution and punish-*577meat as one who intentionally makes the false entry. This must be true, if the statute means anything.
We have another view in reference to chapter 57. That chapter is an amendment of § 5174, Comp. Laws 1913. The latter act was quite similar to chapter 57, only that it provided that false entry or entries in the books of such association, by an officer or agent, etc., with the intent to deceive any person authorized to examine as to the condition of such association, etc., was guilty of forgery, as defined in the Penal Code. That section did not say forgery in what degree, and there are four different degrees set forth in the Penal Code. This being true, the penalty for the offense was uncertain, and it was for this reason that chapter 57 was enacted; that is, in order to make the penalty specific. But what is the nature of the crime charged by chapter 57 % It is of the same nature as that charged by § 5174, before its amendment, or it is of the same nature as that now contained in § 9899, Comp. Laws 1913, which deals with false entry in public books, which, if made under the circumstances set forth in the statute, constitutes forgery.
We are firmly of the opinion that the crime charged by chapter 57 is forgery. It does not matter that the name of the crime is not mentioned ; the elements of the crime are those of forgery.
A false entry in a book of the association, or a false entry in a public book, in the manner prescribed by statute, is a forgery, and we think must be done with the intent to defraud; and if that fraud is not pleaded or proven, there is no offense; in other words, there is no forgery.
The statute above says, “With the intent to deceive;” that is, perhaps, almost as broad as would be the expression, “with intent to defraud.” If a statute were enacted which set forth the acts which constitute larceny, but did not say that such acts did constitute larceny, but fixed a definite penalty for the offense, the crime would be that of larceny, whether it was denominated that or not; and we think the same reasoning applies to the above statute.
The act of making a false entry upon the books mentioned in the manner prescribed by statute, though the statute does not denominate it forgery, it is forgery, nevertheless, when fully accomplished, and in that case there must be an intent to commit fraud or an intent to
deceive. Such an allegation is wholly absent from this information, *578and hence it is absolutely fatally defective, and will not support a judgment of conviction.
Robinson, J., concurs.